Citation Nr: 0817119	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  06-14 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to Chapter 31 Vocational Rehabilitation benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from June 1981 to August 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 decision by the 
Vocational Rehabilitation and Education Division (VR&E) of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a personal hearing before the 
Board in Washington, D.C. in December 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

A veteran shall be entitled to a rehabilitation program if 
such person (1) has a service-connected disability rated at 
20 percent or more that was incurred or aggravated in service 
on or after September 16, 1940 and is determined by VA to be  
in need of rehabilitation due to an employment handicap, or 
(2) is hospitalized for a service-connected disability and 
has a disability that will likely be compensable at a rate of 
20 percent or more and is determined by VA to be in need of 
rehabilitation due to an employment handicap, or (3) has a 
service-connected disability rated at 10 percent that was 
incurred in or aggravated in service on or after September 
16, 1940 and is determined by VA to be in need of 
rehabilitation because of a serious employment handicap.  38 
U.S.C.A. § 3102; see also 38 C.F.R. § 21.40.

Service connection is in effect for residuals of a 
bunionectomy of the right first metatarsal and for recurrent 
right ankle sprain, both of which are evaluated as 10 percent 
disabling.  Service connection is also in effect for 
epididymitis which is evaluated as non-compensably disabling.  
The combined service-connected evaluation is 20 percent.  

Initially, the Board notes the VR&E applied the wrong legal 
criteria in the evaluation of the veteran's claim.  The claim 
was evaluated as if the veteran had a service-connected 
disability which was evaluated as 20 percent disabling.  The 
veteran does not have a service-connected disability 
evaluated as 20 percent disabling, so he does not meet the 
service-connected disability requirements of 38 U.S.C.A. § 
3102(1)(A), (B) and 38 C.F.R. § 21.40(a).  The regulations 
clearly indicate that, in order to be eligible, the veteran 
must have a service-connected disability rated at 20 percent 
or more that was incurred or aggravated in service on or 
after September 16, 1940; is hospitalized for a service-
connected disability and has a disability that will likely be 
compensable at a rate of 20 percent or more; or has a 
service-connected disability which is compensable, or is 
likely to be compensable at less than 20 percent, if the 
individual filed an original application for Chapter 31 
before November 1, 1990.  

In order to receive benefits based on the presence of a 10 
percent disability evaluation, the VR&E had to make a 
determination that the veteran was in need of rehabilitation 
because of a serious employment handicap.  The VR&E made a 
determination that the veteran had an employment handicap but 
did not make a determination that the veteran also had a 
serious employment handicap.  See 38 U.S.C.A. § 3102, 
38 C.F.R. §§ 21.51, 21.52.  The VR&E must make the initial 
determination in order for the Board to review the issue on 
appeal.  Furthermore, the veteran must be informed of the 
correct laws and regulations which will be applied to his 
claim.  

In a January 2007 statement, the Vocational Rehabilitation 
Counselor who made the initial eligibility determination 
wrote that, in connection with her determination, she had 
reviewed supporting documentation from the veteran regarding 
his hypertension and heart attack.  This documentation 
referenced by the author has not been associated with the 
claims file or other records available to the Board for 
review.  The Board notes the decision finding the veteran to 
have an employment handicap was based, in part, on the 
presence of increasing hypertension and a reported 
hospitalization for cardiac problems.  The Board finds this 
evidence must be associated with the claims file in order to 
allow an accurate review of the issue on appeal.  The author 
of the January 2007 statement also indicated that she had 
reviewed documentation the veteran had presented to her 
regarding the veteran's denial of on-the-job accommodations.  
This evidence also has not been associated with the claims 
file but should be, if possible.  

At the time of his application, the veteran was employed as a 
Ratings Specialist by VA.  The VR&E has determined that the 
job of Ratings Specialist was consistent with the job of a 
claims adjudicator.  It was noted that claims adjudicator was 
a functionally appropriate employment option for the veteran.  
There is no information of record, however, which provides 
any sort of analysis of the job requirements of a ratings 
specialist.  There is no way for the Board to determine if 
the job of ratings specialist is equivalent to a claims 
adjudicator.  An analysis of the job requirements of a VA 
Ratings Specialist must be made.  

The veteran has alleged that his service-connected disability 
resulted, at times, in an inability to be able to wear shoes.  
On these days, the veteran reportedly did not go to work 
resulting in 12 to 20 missed days of work per year.  There is 
no objective evidence in the claims file of this 
symptomatology.  The Board finds that the veteran should be 
informed that he should provide evidence of missed days at 
work related to flare-ups of his service-connected 
disabilities.  

At the time of the initial Vocational Rehabilitation 
evaluation which was conducted in March 2004, it was written 
that, "In consultation with his doctors, veteran's increased 
pain was related to increased stress level, which has 
directly correlated to job demands."  There are no medical 
statements of record from any health care providers who 
indicate that the veteran experienced increased pain as a 
result of increased stress at work.  The Board notes the 
major reason cited for the veteran's employment problem with 
VA was job stress.  The Board finds the veteran should be 
contacted and informed that he should submit any medical 
evidence he has which supports his opinion that increased 
stress resulted in worsening or flare-ups of his service-
connected disabilities.  

The veteran has alleged that he experienced a significant 
increase in symptomatology of his service-connected 
disabilities since the time of his original application.  The 
Board notes the last time the veteran's service-connected 
disabilities were evaluated for compensation and pension 
purposes was in 2003.  The Board further notes that there is 
no current evidence of a functional capacity evaluation or 
any other documentation to verify the veteran's current 
physical capabilities.  The Board finds that such an 
examination should be conducted to determine the extent of 
the veteran's disability and its impact on his employment.  

There is conflicting information as to whether the veteran 
was put on an assisted performance plan due to problems at 
work.  In March 2004, a vocational counselor wrote that the 
veteran had been put on an assisted performance plan due to 
absences from work.  In January 2007, the same counselor 
wrote that the veteran's supervisors only proposed putting 
him on a performance improvement plan.  It should be 
determined if the veteran was actually put on any performance 
plan as a result of deficiencies in his work performance.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice of 
the laws and regulations governing claims 
for vocational rehabilitation in which 
the service-connected disabilities are 
evaluated as less than 20 percent 
disabling.  

2.  Contact the veteran and request that 
he provide the names and addresses of all 
medical care providers who have treated 
him for any disability since 2002.  After 
securing any necessary releases, the RO 
should obtain these records.  The Board 
is particularly interested in obtaining 
any treatment records pertaining to 
hypertension and cardiac problems.  
Regardless of the veteran's response, all 
VA records should be obtained which have 
not already been associated with the 
claims file.  

3.  Request that the veteran provide 
evidence of him missing work as a result 
of problems with his service-connected 
disabilities.  Request that he provide 
any evidence in his possession that his 
application for an on-the-job 
accommodation was denied by VA.  Request 
that the veteran provide any evidence 
from health care providers which 
indicates that stress from the job was 
productive of any symptomatology 
including worsening or flare-ups of the 
service-connected right foot and right 
ankle disabilities.  

4.  Provide an analysis of the job 
requirements for a VA Ratings Specialist.  
Determine whether the veteran was put on 
a performance improvement plan by VA as a 
result of problems with absences.  

5.  Thereafter, the veteran should be 
afforded a VA examination to determine 
the nature and severity of his service-
connected right foot and right ankle 
disabilities.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished, and the examiner is 
requested to report complaints and 
clinical findings in detail.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file.  Following this review and 
the examination, the examiner should 
offer comments and an opinion as to the 
degree of impairment caused by the 
service-connected right foot and right 
ankle disabilities, the veteran's 
capacity for performing substantially 
gainful employment, and the impairment 
this disability might cause in his 
ability to pursue vocational 
rehabilitation training.  A discussion of 
the facts and medical principles involved 
and a clear rationale for any opinion 
expressed should be provided.

6.  The veteran should also be afforded a 
general medical examination to assess the 
severity and manifestations of the 
service-connected epididymitis, as well 
as any nonservice-connected disabilities.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file.  Following this review and 
the examination, the examiner should 
offer comments and an opinion as to the 
degree of impairment the veteran's 
service-connected epididymitis and 
nonservice-connected disabilities cause 
in his capacity for performing 
substantially gainful employment and the 
impairment any disability might cause in 
his ability to pursue vocational 
rehabilitation training.  A discussion of 
the facts and medical principles involved 
and a clear rationale for any opinion 
expressed should be provided.  

7.  After the aforementioned development 
has been completed to the extent 
possible, the veteran's claims file and 
vocational rehabilitation file should be 
referred to a vocational rehabilitation 
counselor for review of the evidence 
obtained and a determination as to 
whether the veteran met the criteria for 
entitlement to Chapter 31 Vocational 
Rehabilitation benefits.  If the benefit 
sought is not granted, the veteran should 
be furnished a supplemental statement of 
the case and be afforded a reasonable 
opportunity to respond.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

